Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group IV directed to Claims 1, 4, 8, and 10-12 in the reply filed on 7/05/2022 is acknowledged. Since Applicant has not indicated a traversal, the response is treated as an election without traverse. Claims 2-3, 5-7, 9, and 13-19 are now withdrawn from further examination.
Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 3, the recitation of, “the essentially planar wall regions” should recite, “the substantially planar wall regions” to provide formal antecedent basis. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12 Lines 1-2: “the inflow-side and/or outflow-side edges are provided with waves, serrations, or other flow-influencing measures” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, “in particular” in Line 1, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “in particular” is considered optional.
Regarding Claim 4, the recitation of, “the fan” in Line 2 renders the scope of the claim unclear and indefinite because the preamble of the claim is directed to a housing and it is unclear if/how the fan is positively recited.
Regarding Claim 10, the recitation of, “fan impeller” in Line 4 renders the scope of the claim unclear and indefinite because the preamble of the claim is directed to a housing and it is unclear if/how the fan impeller is positively recited.
Regarding Claim 11, the recitation of, “a fan axis” in Line 2 renders the scope of the claim unclear and indefinite because the preamble of the claim is directed to a housing and it is unclear if/how the fan axis is positively recited.
Claims 4, 8 and 10-12 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crump et al. (US3,950,112) hereinafter referred to as Crump.

    PNG
    media_image1.png
    630
    451
    media_image1.png
    Greyscale

Regarding Claim 1, Crump discloses a housing (figure 5 also reproduced/annotated above) for a fan, in particular for a radial or diagonal fan (intended use recitation), comprising:
wall regions (see annotated figure 5) forming the housing (see figure 5),
wherein the wall regions are substantially planar or flat (see annotated figure 5).
Regarding Claim 4, Crump discloses that a shaped part (see annotated figure 5) on a bottom disk side (see figure 5) is arranged in parallel to a nozzle plate (82, figure 5) of the fan (see figure 5).
Regarding Claims 8-12, the claims depend from Claim 4 which includes limitations following “or” in Line 2. The limitations of Claim 8-12 are further limitations of the optional limitations in Claim 4 and are therefore also considered to be optional, consequently, Crump discloses these claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2330938 A relates to a blower assembly with multiple outlets (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sabbir Hasan/Primary Examiner, Art Unit 3745